--------------------------------------------------------------------------------

Exhibit 10.1


FIRST AMENDMENT TO
REGISTRATION RIGHTS AGREEMENT
OF
BETTER CHOICE COMPANY INC.


THIS FIRST AMENDMENT to the Registration Rights Agreement (this “Amendment”),
dated as of [  ], 2019, is entered into by and among Better Choice Company Inc.,
a Delaware corporation (the “Company”) and the stockholders of the Company who
have executed signature pages hereto (collectively, the “Stockholders” and,
together with the Company, the “Parties”).  Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Registration
Rights Agreement (as defined below).


WHEREAS, the Company and certain investors named in the Subscription Agreements,
dated April 25, 2019, by and among the Company and the investors identified on
the signature pages thereto, are parties to that certain Registration Rights
Agreement, dated as of May 6, 2019 (the “Registration Rights Agreement”);


WHEREAS, Section 7(a) of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended only by a writing signed by the
Company and the Investors holding a majority of the Registrable Securities
outstanding from time to time; and


WHEREAS, the Company and the Stockholders wish to amend the Registration Rights
Agreement as provided herein.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:


1.        Amendment to Section 2(a)(i). The first sentence of Section 2(a)(i) is
hereby amended and restated to read as follows:


“By August 16, 2019 (the “Filing Deadline”), the Company shall prepare and file
with the SEC one Registration Statement covering the resale of all of the
Registrable Securities which, for the avoidance of doubt, may also register the
sale of primary securities.”
.
2.        Amendment to Section 2(c)(i).    The third sentence of Section 2(c)(i)
is hereby amended and restated to read as follows:



--------------------------------------------------------------------------------

“Subject to Section 2(d), if (A) a Registration Statement covering the
Registrable Securities is not declared effective by the SEC prior to the 162nd
day after the Closing Date (or the 192nd day if the SEC reviews such
Registration Statement) (the “Effectiveness Deadline”), or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update such
Registration Statement), but excluding any Allowed Delay (as defined below) or,
if the Registration Statement is on Form S-1, for a period of twenty (20) days
following the date on which the Company files a post-effective amendment to
incorporate the Company’s Annual Report on Form 10-K (a “Maintenance Failure”),
then, at the election of each Investor, the Company will make pro rata payments
to each electing Investor then holding Registrable Securities, as liquidated
damages and not as a penalty, in an amount equal to 1% of the aggregate amount
paid pursuant to the Subscription Agreements by such Investor for such
Registrable Securities (except in the case of the Warrants issued to Canaccord
Genuity LLC on the date hereof, such liquidated damages shall be equal to 1% of
the Warrant Exercise Price for such Warrants multiplied by the number of such
Warrants outstanding) then held by such Investor for each 30-day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been effective (the “Blackout Period”).”


3.        No Further Effect.  Except as amended hereby, all terms and provisions
of the Registration Rights Agreement shall remain in full force and effect, and
are hereby ratified and confirmed by the Parties. All references in the
Registration Rights Agreement to “this Agreement,” “herein,” “hereof,” “hereby”
and words of similar import shall refer to the Registration Rights Agreement, as
amended hereby.  In the event of any conflict between the provisions of this
Amendment and the Registration Rights Agreement, the provisions of this
Amendment shall control.


4.       Counterparts.  This Amendment may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  A signature delivered by
facsimile, pdf, electronic mail or other electronic means shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original.  The Parties shall not
raise the use of facsimile machine, pdf, electronic mail or other electronic
means to deliver a signature or the fact that any signature was transmitted or
communicated through the use of a facsimile machine, pdf, electronic mail or
other electronic means as a defense to the formation or enforceability of a
contract and each of the Parties forever waives any such defense.


5.       Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, as applied to contracts made
and performed within the State of New York, without regard to principles of
conflicts of law.


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.



 
COMPANY:
     
BETTER CHOICE COMPANY INC.
       
By:
   
Name:
   
Title:
 



[Signature Page to First Amendment to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.



 
STOCKHOLDERS:
     
[stockholder names and addresses to be inserted ]
     
By:
 





[Signature Page to First Amendment to Registration Rights Agreement]

--------------------------------------------------------------------------------